Citation Nr: 0700654	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  03-17 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability evaluation greater than 50 
percent for schizophrenia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and the veteran's spouse


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel

INTRODUCTION

The veteran had active service from September 1976 to 
February 1977 and from November 1978 to November 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's schizophrenia results in occupational and social 
impairment, with deficiencies in work, family relations, 
judgment, thinking, or mood.  


CONCLUSION OF LAW

The criteria for a higher rating for schizophrenia have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.130, Diagnostic Code (DC) 9203 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected schizophrenia, currently evaluated 
as 50 percent disabling under DC 9203 schizophrenia.  
38 C.F.R. § 4.130.  

The diagnostic criteria set forth in The American Psychiatric 
Association: Diagnostic And Statistical Manual Of Mental 
Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have 
been adopted by the VA.  38 C.F.R. § 4.125.  Under DC 9203, a 
50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) score.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  According to DSM-
IV, a GAF score of 41-50 indicates serious symptoms (e. g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupation, 
or school functioning (e.g. no friends, unable to keep a 
job).  A GAF score of 51-60 indicates moderate symptoms (e. 
g. flat affect and circumstantial speech, occasional panic 
attacks OR moderate difficulty in social, occupational, or 
school functioning (e. g. few friends, conflicts with peers 
or co-workers).  

In November 2005, the veteran underwent a VA mental disorders 
examination.  He reported one hospitalization for his mental 
condition in July 1996.  The veteran received treatment from 
VA and from Dr. I. B., a private physician.  He lived with 
his spouse and two teenage children.  He reported losing 15 
pounds in 2 weeks due to feelings of depression and poor 
appetite.  He reported waking at night and hearing the voices 
of his former supervisors calling him.  The veteran reported 
problems with his wife because of his isolative behavior.  
The veteran's son committed suicide, and this also affected 
the veteran.  

Upon examination, the veteran was clean, overweight, and 
sportily dressed and groomed.  His mood was anxious and 
depressed.  His affect was constricted.  His attention was 
good and his concentration, insight, judgment, and memory 
were fair.  His speech was clear and coherent.  He denied 
visual hallucinations.  He demonstrated good impulse control.  

The veteran did not report impairment of thought processes or 
communication.  He reported having auditory hallucinations.  
He denied suicidal and homicidal intent, but reported 
suicidal thoughts.  The examiner denied obsessive or 
ritualistic behavior.  No panic attacks were described.  The 
veteran reported insomnia and daytime tiredness.  The 
examiner provided a diagnosis of chronic undifferentiated 
schizophrenia and assigned a GAF score of 50.  

In January 2004, the veteran underwent a VA mental disorders 
examination.  The examiner reviewed the veteran's claims 
folder.  The veteran reported being married for 17 years, 
with two children.  He reported interpersonal problems with 
his wife and children due to his mental condition.  The 
veteran reported feeling depressed, irritable, tense and 
unenergetic.  He had difficulty concentrating and lost 
interest in daily living activities.  He felt there was a 
conspiracy to harm him or that people were persecuting him.  
He had auditory hallucinations in the form of his former 
supervisors' voices.  

Upon examination, the veteran was appropriately dressed with 
adequate hygiene.  He was spontaneous and established eye 
contact with the examiner.  He was in contact with reality 
and had no psychomotor retardation or agitation.  His thought 
process was coherent and logical.  There was no looseness of 
association and no evidence of disorganized speech.  There 
was evidence of delusions of persecution and ideas of 
reference.  He had no phobias, obsessions, or panic attacks.  
His affect was constricted and appropriate to his depressed 
mood.  His memory was intact.  His abstraction capacity was 
normal.  His judgment and insight were fair.  

The examiner concluded that the veteran's signs and symptoms 
interfered with his social and occupational function, but his 
impairment in thought process and communication did not.  The 
examiner assigned a GAF score of 45.  

In August 2006, Dr. I. B. submitted a letter stating that the 
veteran had anxiety episodes, irritability, insomnia, and 
feelings of depression and hopelessness, all of which 
affected his social and occupational functioning.  Dr. I. B. 
also stated that his physical disabilities affected his 
ability to work.  

In September 2004, a VA outpatient treatment report showed 
that the veteran was depressed and had feelings of 
persecution.  He was distrustful and irritable.  He reported 
poor social and family functioning, which the doctor 
attributed to severe epigastric discomfort and episodes of 
diarrhea.  Upon examination, the veteran's mood was depressed 
and anxious and his affect was depressed.  The veteran had 
persecutory delusions, such as suspicion that his wife was 
going to poison his food.  His speech was coherent, relevant, 
and logical.  He had no flight of ideas, panic attacks, 
obsessions, compulsions, or hallucinations.  His memory was 
preserved, but his concentration was not.  His insight and 
judgment were poor.  The examiner assigned a GAF score of 50.  

In August 2004, Dr. I. B. submitted a letter stating the 
veteran felt anxious, had ideas of persecution, irritability, 
mood swings, insomnia, and depression, among other symptoms.  
She stated that the veteran was no longer employed due to his 
mental condition and his physical disabilities.  

In December 2003, the veteran testified at an RO hearing.  He 
reported discrimination at work due to his physical problems.  
He reported hearing voices.  He stated that there were 
periods of two or three days where he did not want to leave 
the house.  He reported an increase in panic attacks.  He 
stated that he heard the voices of his former supervisors and 
his sergeants from the military.  He reported that he became 
upset with his family and threw plates and other objects in 
anger.  

The veteran's spouse testified that she had been married to 
him for 16 years.  She observed that the veteran's job caused 
him a great deal of stress.  She stated that he did not 
communicate with her well and at times became violent over 
insignificant things.  His spouse reported that he abused her 
in the past.  She testified that at times he did not take a 
bath until she asked him to, and that she had to select all 
of his clothes for him because he would not match colors 
properly.  

In August 2003, the veteran was treated by Dr. I. B.; she 
stated that he was isolated.  She thought the veteran had 
poor tolerance of stress, which caused him to lose control of 
his impulses.  She stated that he did not suffer from panic 
disorder.  She found his judgment and impulse control to be 
poor.  He also had memory problems due to the sedative 
medications he took.  The veteran was accompanied by his 
wife, who complained that he did not share in family 
activities.  

In July 2003, a VA outpatient treatment report showed that 
the veteran had poor motivation and poor interest in daily 
activities.  He had no hobbies or close friends and had 
problems coping with his son's suicide.  He had feelings of 
guilt, worthlessness and ideas of reference.  His thought 
content was normal.  His thought processes were coherent, 
relevant, and logical.  His memory was intact; his judgment 
and insight were poor.  The physician assigned a GAF score of 
50.  

In June 2003, a VA outpatient treatment report showed that 
the veteran had episodes of anxiety, depression, sleeping 
disturbances, and poor tolerance of people and noise.  The 
veteran had poor interest in daily life activities.  He heard 
voices and reported feeling persecuted.  He had low self 
esteem and was afraid to be with people, even his family.  
His depression and anxiousness were exacerbated by his 
multiple physical disabilities.  

Upon examination, the veteran's mood and affect were 
depressed.  He denied suicidal and homicidal ideation.  
Delusional material was not observed by the physician.  The 
veteran's thoughts were coherent, relevant, but not logical.  
He reported panic attacks and auditory hallucinations.  His 
memory was preserved, but his concentration was not.  His 
insight and judgment were poor.  The physician assigned a GAF 
score of 50.  

In October 2002, the veteran reported to Dr. I. B. that he 
felt guilty because his son committed suicide.  He worried 
about how his other children were reacting to the death of 
their brother.  

In November 2002, a VA mental status examination showed that 
the veteran's mood and affect were depressed.  He denied 
homicidal and suicidal ideation.  Delusional material was not 
observed.  The veteran's thoughts were coherent, relevant, 
and logical.  He denied panic attacks. He admitted visual and 
auditory hallucinations.  His memory and concentration were 
preserved and his judgment and insight were good.  The 
examiner assigned a GAF score of 60.   

The Board finds that the facts and examinations cited above 
are entitled to great probative weight and that they provide 
evidence, overall, against the claim.  The veteran's current 
symptoms do impair him socially and contributed to his 
inability to work at his former job.  However, they do not 
show deficiencies in most areas.  The veteran has been 
married for almost 20 years and has two children.  While he 
admits problems in the marriage, his wife accompanies him to 
his doctor's appointments and is his primary care taker.  
While the veteran and his wife admitted to abuse in the past, 
there is no evidence that the veteran is currently violent 
towards his wife and family, and in fact his most recent VA 
examination showed that he demonstrated good impulse control.  

The evidence did not show that the veteran had suicidal 
ideation.  It provides very negative evidence against a 
finding of obsessional rituals.  While the veteran's wife 
testified that he sometimes did not bathe unless she told him 
to, he did comply with her requests.  Medical evidence of 
record shows the veteran to consistently have proper hygiene.  
The veteran has reported panic attacks at times, but he is 
not in a state of near-continuous panic.  While his judgment 
has been consistently impaired, his thinking has consistently 
been found normal.  The evidence shows that some of the 
veteran's anxiety and depression symptoms are attributed to 
his physical disabilities and his son's death, problems not 
associated with the veteran's service.  There is no evidence 
of spatial disorientation.  

Dr. I. B. stated in her records that the veteran is unable to 
work due to a combination of his mental condition and his 
physical disabilities.  Such a finding supports the current 
evaluation, indicating, very generally, that half of the 
veteran's problem is his mental condition (50%) and the other 
half is his physical disabilities.  While the Board would not 
dispute the fact that the veteran has problems with his 
service connected disorder, it is these problems that provide 
the basis for the current evaluation.  The Board finds 
significant evidence in this case of problems that have no 
relationship with the veteran's service connected disorder.  
For example, records from the Social Security Administration 
clearly indicate severe nonservice connected disorders.

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's schizophrenia does not 
more closely approximate a 70 percent rating, as his symptoms 
do not cause occupational and social impairment to a degree 
where there are deficiencies in most areas.  38 C.F.R. § 4.7.  
Therefore, the preponderance of the evidence against this 
claim.  38 C.F.R. § 4.3.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater 50 percent for schizophrenia.  38 C.F.R. 
§ 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in October 2001, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The October 2001 
VCAA letter does not specifically ask the veteran to provide 
any evidence in his possession that pertains to the claim. 
Id. at 120-21.  However, the February 2005 VCAA follow-up 
letter did make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
October 2001 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor his  representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  However, since the veteran's claim is 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, Social Security Administration 
Records, and VA examinations.  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

ORDER

An increased evaluation for schizophrenia is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


